Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into effective as of
January 1, 2013 (the “Effective Date”), by and between Endeavour International
Corporation, a Nevada corporation (the “Company”), and William L. Transier
(“Employee”).

WHEREAS, Employee and the Company have heretofore entered into that certain
Employment Agreement dated effective as of June 1, 2011 (the “Existing
Agreement”); and

WHEREAS, the Company and Employee desire to enter into this Agreement to replace
and supersede the Existing Agreement in its entirety, effective as of the
Effective Date;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Effect of Agreement. Effective as of the Effective Date, this Agreement
supersedes and replaces any pre-existing employment agreements between the
Company and Employee, including the Existing Agreement.

2. Definitions. In addition to the terms defined in the body of this Agreement,
for purposes of this Agreement, the following capitalized words shall have the
meanings indicated below:

(a) “Board” shall mean the board of directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Corporate Change” shall mean:

(i) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (1) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
(2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;

(ii) the dissolution or liquidation of the Company;

(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of 30% or
more of the combined voting power of the outstanding securities of the Company;

(iv) individuals who, as of the day immediately preceding the Effective Date,
constitute members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any individual, entity or group other than the
Board; or

(v) any other event that a majority of the Board, in its sole discretion, shall
determine constitutes a Corporate Change hereunder.

For purposes of the preceding sentence, (A) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (B) subsequent to the consummation of a merger or consolidation that
does not constitute a Corporate Change, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

(d) “Date of Termination” shall mean the date specified in the Notice of
Termination, provided that the Date of Termination shall be at least 15 days
following the date the Notice of Termination is given.

(e) “Good Reason” shall mean the occurrence of any of the following
circumstances without Employee’s express written consent unless such breach or
circumstances are, to the extent curable, cured within fifteen (15) days of
receipt of the Notice of Termination given in respect hereof:

(i) the material breach of any of the Company’s obligations under this
Agreement;

(ii) the continued assignment to Employee of any duties inconsistent with the
office of Chairman, Chief Executive Officer and President;

(iii) the failure by the Company to pay to Employee any portion of Employee’s
compensation;

(iv) the failure by the Company to continue to provide Employee with benefits
substantially similar to those enjoyed by other executive officers who have
entered into similar employment agreements with the Company under any of the
Company’s medical, health, accident, and/or disability plans in which Employee
was participating immediately prior to such time;

(v) a change in the location of Employee’s principal place of employment by the
Company by more than 50 miles from the Company’s headquarters in Houston, Texas;
or

(vi) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 15 hereof.

In addition, the occurrence of a Corporate Change, shall constitute “Good
Reason” hereunder, but only if Employee terminates his employment within ninety
(90) days following the effective date of such Corporate Change; provided,
however, that this sentence shall be disregarded for purposes of determining
Employee’s rights with respect to LTI Awards.

(f) “LTI Awards” shall mean all long-term incentive awards (other than Stock
Rights) granted to Employee by the Company or its subsidiaries under a “Long
Term Incentive Plan” or otherwise that are outstanding immediately prior to the
date of Employee’s termination of employment.

(g) “Misconduct” shall mean (i) the continued failure by Employee to
substantially perform his duties with the Company (other than any such failure
resulting from Employee’s incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a Notice of Termination
by Employee for Good Reason), after a written demand for substantial performance
is delivered to Employee by the Board, which demand specifically identifies the
manner in which the Board believes that Employee has not substantially performed
his duties, and Employee fails to cure such failure within a reasonable period
of time after receipt of such demand, (ii) the engaging by Employee in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise (other than such conduct resulting from Employee’s incapacity due to
physical or mental illness or any such actual or anticipated conduct after the
issuance of a Notice of Termination by Employee for Good Reason),
(iii) Employee’s conviction for the commission of a felony or (iv) action by
Employee toward the Company involving willful dishonesty which is demonstrably
and materially injurious to the Company.

(h) “Notice of Termination” shall mean a notice which, if by the Company and is
for Misconduct or Disability (as defined in Section 10(d) hereof), shall set
forth in reasonable detail the reason for such termination of Employee’s
employment, or in the case of resignation by Employee for Good Reason, shall
specify in reasonable detail the basis for such resignation.

(i) “Pro-Rata Annual Bonus” shall mean an amount equal to (i) Employee’s target
annual Bonus (as defined in Section 7 hereof) for the calendar year that
includes the date of Employee’s termination of employment as determined pursuant
to Section 7 hereof, multiplied by (ii) a fraction, the numerator of which is
the number of days Employee was actually employed hereunder during such calendar
year and the denominator of which is the number of days in such calendar year.

(j) “Stock Rights” shall mean all restricted stock and stock options granted to
Employee by the Company or its subsidiaries under a “Long Term Incentive Plan”
or other grant of restricted stock and stock options duly adopted by the Board
or the Compensation Committee thereof.

3. Employment. The Company hereby employs Employee, and Employee will hereby
continue his employment by the Company, on the terms and conditions set forth in
this Agreement.

4. Term of Employment. Unless sooner terminated pursuant to other provisions
hereof, the Company agrees to employ Employee for the period beginning on the
Effective Date and ending on June 1, 2014. On June 1, 2014, and on each
anniversary of such date thereafter, if Employee’s employment under this
Agreement has not terminated pursuant to other provisions hereof, then such term
of employment shall be extended automatically for an additional one-year period
unless on or before the date that is 60 days prior to the first day of any such
extension period either party gives written notice to the other that no such
automatic extension shall occur. For purposes of this Agreement, the period
described in the first sentence of this Section 4 and any one-year extension
period described in the second sentence of this Section 4 shall be referred to
as the “Term.”

5. Employee’s Duties. During the Term, Employee shall serve as Chairman, Chief
Executive Officer and President, with such duties and responsibilities as may
from time to time be assigned to him by the Board, provided that such duties are
consistent with the customary duties of such position. During the Term, Employee
shall serve as a member and Chairman of the Board. Employee agrees to devote all
of his business time, skill and attention to the business and affairs of the
Company and to use reasonable best efforts to perform faithfully and efficiently
his duties and responsibilities. Employee shall not, either directly or
indirectly, enter into any business or employment with or for any person, firm,
association or corporation other than the Company during the Term; provided,
however, that Employee shall not be prohibited from making financial investments
in any other company or business, or, with notice to the Board, from serving on
the board of directors of any other company if such service does not materially
interfere with the performance of his duties or responsibilities hereunder.
Employee shall at all times observe and comply with all lawful directions and
instructions of the Board.

6. Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee a base salary of $800,000.00 per annum (“Base
Compensation”). The Base Compensation is payable in accordance with the
Company’s customary pay periods and subject to customary withholdings. The
amount of Base Compensation shall be reviewed by the Board on an annual basis as
of the close of each fiscal year of the Company and may be increased as the
Board may deem appropriate. In the event the Board (or, if established, the
compensation committee thereof) deems it appropriate to increase Employee’s
annual base salary, said increased amount shall thereafter be the “Base
Compensation.” Employee’s Base Compensation, as increased from time to time, may
not thereafter be decreased unless agreed to by Employee. Nothing contained
herein shall prevent the Board from causing the Company to pay additional
compensation to Employee in the form of bonuses or otherwise during the Term.

7. Bonus. With respect to each full fiscal year during the Term, the Board in
its sole discretion may grant Employee a discretionary bonus (“Bonus”). The
target bonus for each year shall be equal to the Base Compensation; however, the
Board may grant a maximum Bonus of up to 200% of the Base Compensation payable
in the form and in accordance with the Company’s customary pay periods for its
annual bonuses for its executives and subject to customary withholdings.

8. Additional Benefits. In addition to the Base Compensation provided for in
Section 6 herein, Employee shall be entitled to the following:

(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of his duties. It
is understood that Employee is authorized to incur reasonable business expenses
for promoting the business of the Company, including reasonable expenditures for
travel, lodging, meals and client or business associate entertainment. Request
for reimbursement for such expenses must be accompanied by appropriate
documentation. Any such reimbursement for such expenses shall be made by the
Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to the Company (but in any event not later
than the close of Employee’s taxable year following the taxable year in which
the expense is incurred by Employee). In no event shall any reimbursement be
made to Employee for such expenses incurred after the date that is one year
after the date of Employee’s termination of employment with the Company.

(b) Vacation. Employee shall be entitled to five (5) weeks of vacation per year,
without any loss of compensation or benefits. Employee shall not be entitled to
compensation for, or to carry forward, any unused vacation time.

(c) General Benefits. Employee shall be entitled to participate in the various
employee benefit plans or programs, if any, provided to the officers of the
Company in general, including but not limited to, health, dental, disability and
life insurance plans, subject to the eligibility requirements with respect to
each of such benefit plans or programs, and such other benefits or perquisites
as may be approved by the Board during the Term. Nothing in this paragraph shall
be deemed to prohibit the Company from making any changes in any of the plans,
programs or benefits described in this Section 8, provided the change similarly
affects all executive officers of the Company similarly situated.

(d) Corporate Change. Upon the occurrence of a Corporate Change, Employee shall
be considered as immediately and totally vested in any and all Stock Rights
outstanding as of the date of such Corporate Change. The Company represents that
all LTI Awards will vest in accordance with their terms upon a Corporate Change.
To the extent that any such LTI Awards do not contain terms providing for
vesting upon a Corporate Change, all such LTI Awards shall, upon a Corporate
Change, vest and become payable in the same manner as described in Section 10(a)
hereof.

9. Confidential Information and Non-Solicitation. Employee, during the Term,
will have access to and become familiar with confidential information, secrets
and proprietary information concerning the business and affairs of the Company,
its controlled subsidiaries and other controlled entities, including client and
customer information, information concerning their products, patent rights and
know-how, and other technical information, business strategies and pricing
information, and other confidential and/or proprietary information
(collectively, “Confidential Information”). Confidential Information shall not
include (i) any information that is or becomes generally available to the public
other than as a result of Employee’s improper or unauthorized disclosure of such
information in violation of this Agreement or (ii) was within Employee’s
possession prior to its affiliation with the Company or its controlled
subsidiaries or other controlled entities (including his affiliation with
Endeavour International Operating Company, f/k/a NSNV, Inc. prior to its
acquisition by the Company). Employee agrees as follows:

(a) During the Term or at any time following the termination of the employment
relationship, Employee will not, directly or indirectly, without the prior
written consent of the Company (1) disclose or permit the disclosure of any such
Confidential Information, or (2) use, reproduce or distribute, or make or permit
any use, reproduction or distribution of, directly or indirectly, any such
Confidential Information, except for any disclosure, use, reproduction or
distribution that is required in the course of his employment with the Company,
its controlled subsidiaries or other controlled entities.

(b) If, during the Term or at any time following the termination of the
employment relationship, Employee is requested or required (by oral question or
request for information or documents, in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, Employee agrees to notify the Company immediately in
writing of the request or requirement so that the Company may seek an
appropriate protective order or waive compliance with the provisions of this
Section. If, in the absence of a protective order or the receipt of a waiver
under this Agreement, Employee is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, Employee may disclose such Confidential Information to the tribunal;
provided, however, that Employee shall use his commercially reasonable best
efforts to obtain a court order or other assurance that confidential treatment
will be accorded to such Confidential Information.

(c) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee which contain any Confidential Information of the Company or its
controlled subsidiaries or other controlled entities.

(d) During the Term and for a period of twelve (12) months after the date of
Employee’s termination of employment, Employee shall not, directly or
indirectly, employ or retain or solicit for employment or arrange to have any
other person, firm, or other entity employ or retain or solicit for employment
or otherwise participate in the employment or retention of any person who is an
employee of the Company or any of its affiliates.

(e) Employee recognizes and acknowledges that the obligations of Employee
contained in Section 9 of this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company, and that any breach or
violation of any of the provisions of such Section is likely to result in
irreparable injury to the Company for which the Company would have no adequate
remedy at law. Employee agrees that if Employee shall breach or violate
Section 9 of this Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings at law or in equity, including, but not
limited to, a proceeding seeking injunctive relief, to obtain damages with
respect to such breach or violation, to enforce the specific performance of
Section 9 of this Agreement by Employee, or to enjoin Employee from engaging in
any activity in violation of Section 9 of this Agreement. Employee acknowledges
that in the event of any such breach or violation, the Company shall be entitled
to preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, and to an equitable accounting of all
earnings, profits, and other benefits arising from any such breach or violation,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. Employee agrees that in the event of any
such violation, an action may be commenced for preliminary or permanent
injunctive relief and other equitable relief in any federal or state court of
competent jurisdiction sitting in Harris County, Texas, or in any other court of
competent jurisdiction. Employee waives, to the fullest extent permitted by law,
any objection that Employee may now or hereafter have to such jurisdiction or to
the laying of the venue of any such suit, action, or proceeding brought in such
a court and any claim that such suit, action or proceeding has been brought in
an inconvenient forum. Employee agrees that effective service of process may be
made upon Employee under the notice provisions contained in Section 13 of this
Agreement. Employee further agrees that the existence of any claim or cause of
action against the Company, whether predicated upon a breach or violation by the
Company of this Agreement or any other contract or agreement between Employee
and the Company, shall not constitute or be asserted as a defense to the
enforcement by the Company of the provisions of this Section relating to the
Company’s right to injunctive or other equitable relief for Employee’s breach or
violation of Section 9 of this Agreement.

10. Termination. This Agreement may be terminated prior to the end of the Term
as set forth below:

(a) Discharge (other than for Misconduct or Disability). The Company may
terminate Employee’s employment for any reason whatsoever, including in the
event of Employee’s Misconduct or Disability (as defined below), upon written
notice thereof delivered to Employee in accordance with Section 10(g) (in the
case of a termination in the event of Employee’s Misconduct or Disability) and
Section 13 hereof. In the event that Employee’s employment is terminated during
the Term by the Company for any reason other than his Misconduct or Disability,
then (i) the Company shall pay in a lump sum in cash to Employee, within fifteen
(15) days following the date of Employee’s termination of employment, an amount
equal to the product of (A) Employee’s Base Compensation as in effect
immediately prior to Employee’s termination, multiplied by (B) three, (ii) for
three years following the date of Employee’s termination of employment, the
Company, at its cost, shall provide or arrange to provide Employee (and, as
applicable, Employee’s dependents) with accident and group health insurance
benefits substantially similar to those which Employee (and Employee’s
dependents) were receiving immediately prior to Employee’s termination (if any);
however, the welfare benefits otherwise receivable by Employee pursuant to this
clause (ii) shall be reduced to the extent comparable welfare benefits are
actually received by Employee (and/or Employee’s dependents) during such period
under any other employer’s welfare plan(s) or program(s), with Employee being
obligated to promptly disclose to the Company any such comparable welfare
benefits, (iii) in addition to the aforementioned compensation and benefits, the
Company shall pay in a lump sum in cash to Employee within fifteen (15) days
following the date of Employee’s termination of employment an amount equal to
the product of (A) Employee’s average Bonus paid by the Company during the most
recent two (2) years immediately prior to the date of Employee’s termination of
employment, multiplied by (B) three, (iv) the Company shall pay Employee an
amount equal to the Pro-Rata Annual Bonus (which shall be paid in a lump sum on
the date that is 60 days after the date of Employee’s termination of
employment), (v) Employee shall be considered as immediately and totally vested
in any and all outstanding Stock Rights, (vi) the portion of each LTI Award that
is not then vested and which is subject only to time-based vesting (which, for
this purpose, shall not include awards made by the Company under a “Cash
Performance Award Agreement” or a “Relative Total Shareholder Return Performance
Unit Award Agreement”) shall vest and become immediately payable (without
proration as if Employee had remained employed through the end of the applicable
vesting period), and (vii) the portion of each LTI Award that is not then vested
and which is subject to performance-based vesting (which, for this purpose,
shall include, without limitation, awards made by the Company under a “Cash
Performance Award Agreement” and a “Relative Total Shareholder Return
Performance Unit Award Agreement”) shall vest and become payable at the same
time as payments are made to other participants under the applicable programs
(but in no event later than the 15th day of the third calendar month following
the calendar month in which the applicable performance period ends), based on
actual achievement of performance targets (without proration as if Employee had
remained employed through the end of the applicable performance period). The
group health benefits described in clause (ii) of the preceding sentence shall
be provided through an arrangement that satisfies the requirements of
Sections 105 and 106 of the Code such that the benefits or reimbursements under
such arrangement are not includible in Employee’s income. The Company may
satisfy the requirement of the preceding sentence by providing such benefits
through an arrangement that requires the Company to impute income to Employee,
provided that the Company will pay a tax gross-up payment to Employee with
respect to such imputed income for each taxable year for which Employee has such
imputed income, and such tax gross-up payment shall be made during the month of
January following each taxable year to which such imputed income relates
(subject to the requirements of Section 10(l) of this Agreement).
Notwithstanding the foregoing, if the provision of the benefits described in
clause (ii) of this Section 10(a) cannot be provided in the manner described
above without penalty, tax or other adverse impact on the Company, then the
Company and Employee shall negotiate in good faith to determine an alternative
manner in which the Company may provide a substantially equivalent benefit to
Employee without such adverse impact on the Company.

(b) Resignation for Good Reason. Employee shall be entitled to terminate his
employment for Good Reason. If Employee terminates his employment for Good
Reason, then he shall be entitled to the compensation and benefits provided in
Section 10(a) hereof.

(c) Death. If Employee’s employment is terminated due to his death, the Company
shall have no obligations to Employee or his legal representatives with respect
to this Agreement other than the payment of any unpaid Base Compensation accrued
hereunder as of the date of such termination of employment, plus (i) payment of
an amount equal to the Pro-Rata Annual Bonus (which shall be paid in a lump sum
on the date that is 60 days after the date of Employee’s termination of
employment), (ii) Employee shall be considered as immediately and totally vested
in any and all outstanding Stock Rights, (iii) the portion of each LTI Award
that is not then vested and which is subject only to time-based vesting (which,
for this purpose, shall not include awards made by the Company under a “Cash
Performance Award Agreement” or a “Relative Total Shareholder Return Performance
Unit Award Agreement”) shall vest and become immediately payable (without
proration), and (iv) the portion of each LTI Award that is not then vested and
which is subject to performance-based vesting (which, for this purpose, shall
include, without limitation, awards made by the Company under a “Cash
Performance Award Agreement” and a “Relative Total Shareholder Return
Performance Unit Award Agreement”) shall vest and become payable at the same
time as payments are made to other participants under the applicable programs
(but in no event later than the 15th day of the third calendar month following
the calendar month in which the applicable performance period ends), based on
actual achievement of performance targets (without proration as if Employee had
remained employed through the end of the applicable performance period).

(d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for ninety (90) consecutive
calendar days as a result of Employee’s incapacity due to physical or mental
illness, Employee’s employment may be terminated by the Company for “Disability”
and Employee shall not be entitled to further compensation pursuant to this
Agreement, except that Employee shall receive the compensation and benefits
provided in Section 10(c) hereof.

(e) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, his position at any time by providing written notice of
resignation to the Company in accordance with Section 13 hereof. In the event of
such resignation, except in the case of resignation for Good Reason, Employee
shall not be entitled to further compensation pursuant to this Agreement other
than the payment of any unpaid Base Compensation accrued hereunder as of the
date of Employee’s resignation plus an amount equal to the Pro-Rata Annual
Bonus. The Pro-Rata Annual Bonus shall be paid in a lump sum on the date that is
60 days after the date of Employee’s termination of employment.

(f) Discharge for Misconduct. In the event Employee’s employment is terminated
because of Misconduct, the Company shall have no obligations pursuant to this
Agreement after the Date of Termination other than the payment of any unpaid
Base Compensation accrued hereunder through the Date of Termination. In the
event Employee’s employment is terminated for Misconduct, the Company may refuse
to allow Employee access to the Company’s offices (other than to allow Employee
to collect his personal belongings under the Company’s supervision) prior to the
Date of Termination.

(g) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Sections 10(d) or 10(f), or by Employee under Section 10(b),
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 13 hereof. A Notice of Termination given by Employee
pursuant to Section 10(b) shall be effective even if given after the receipt by
Employee of notice that the Board has set a meeting to consider terminating
Employee for Misconduct. Any purported termination for which a Notice of
Termination is required which is not effected pursuant to this Section 10(g)
shall not be effective.

(h) Termination of Employment. Notwithstanding anything herein to the contrary,
(i) for purposes of this Section 10, “termination of employment” shall mean
Employee’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h), including the default presumptions thereof, and
(ii) the Board shall have the sole power and authority to terminate the
employment of Employee on behalf of the Company.

(i) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 10 by seeking other employment or
otherwise, nor (except as set forth in Section 10(a)(ii)) shall the amount of
any payment provided for in this Agreement be reduced by any compensation earned
or benefits received by Employee as a result of employment by another employer.

(j) Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company and its affiliates will be one
dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times Employee’s base amount, then Employee shall immediately repay such excess
to the Company upon notification that an overpayment has been made. Nothing in
this Section 10(j) shall require the Company to be responsible for, or have any
liability or obligation with respect to, Employee’s excise tax liabilities under
Section 4999 of the Code.

(k) Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Employee prior to the termination of Employee’s employment, any termination
of Employee’s employment shall constitute (i) an automatic resignation of
Employee as an officer of the Company and each affiliate of the Company and
(ii) an automatic resignation of Employee from the Board, from the board of
directors of any affiliate of the Company and from the board of directors or
similar governing body of any corporation, limited liability entity or other
entity in which the Company or any affiliate holds an equity interest and with
respect to which board or similar governing body Employee serves as the
Company’s or such affiliate’s designee or other representative. Nothing herein
shall be deemed to limit the power of the shareholders of the Company to at any
time remove any director, including, without limitation, Employee, in accordance
with applicable law.

(l) Section 409A of the Code. Notwithstanding any provision of this Section 10
to the contrary, if all or any portion of the benefits provided in this
Section 10 is determined to be “nonqualified deferred compensation” subject to
Section 409A of the Code, and the Company determines that Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then such benefits (or portion
thereof) shall be paid on the first day of the seventh month following
Employee’s termination of employment or as soon as administratively practicable
thereafter. If any provision of this Agreement does not satisfy the requirements
of Section 409A of the Code, then such provision shall nevertheless be applied
in a manner consistent with those requirements. Any payments or reimbursements
of any expenses provided for under this Agreement shall be made in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(iv).

(m) Release. Notwithstanding the provisions of Sections 10(a), (b), (d) and (e)
hereof, as a condition to the receipt of any severance compensation and benefits
pursuant to such Sections (other than unpaid Base Compensation accrued hereunder
as of the date of Employee’s termination of employment), Employee must first
execute a release and agreement, in a form reasonably satisfactory to the
Company, which (i) shall release and discharge the Company and its affiliates,
and their officers, directors, employees and agents from any and all claims or
causes of action of any kind or character, including but not limited to all
claims or causes of action arising out of Employee’s employment with the Company
or its affiliates or the termination of such employment, and (ii) must be
effective and irrevocable by the earlier of (x) the 58th day after the
termination of Employee’s employment or (y) the day immediately preceding the
first day any cash severance compensation payment is due to be paid to Employee
under the provisions of such Sections (which due date shall be determined after
taking into consideration any payment delay required under Section 10(l)
hereof). The Company will provide the release and agreement described in the
preceding sentence to Employee within five days following the date of Employee’s
termination of employment.

11. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company or any of its affiliated
companies and for which Employee may qualify, nor shall anything herein limit or
otherwise adversely affect such rights as Employee may have under any Stock
Rights or LTI Awards with the Company or any of its affiliated companies.

12. Assignability. The obligations of Employee hereunder are personal and may
not be assigned or delegated by him or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
The Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.

13. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

15. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used herein,
the term “Company” shall include any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 15 or which otherwise becomes bound by all terms and provisions of this
Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.

16. Withholding Taxes.

(a) Tax Withholding. The Company shall have the power and the right to deduct or
withhold from any benefits payable under this Agreement an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld.

(b) Share Withholding. With respect to tax withholding required upon any taxable
event arising as a result of any stock awards pursuant to this Agreement,
Employee may elect, to satisfy the withholding requirement, in whole or in part,
by having the Company withhold shares having a fair market value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be made in writing, signed
by Employee, and shall be subject to any restrictions or limitations that the
Company, in its discretion, deems appropriate. Any fraction of a share required
to satisfy such obligation shall be disregarded and Employee shall instead pay
the amount due in cash.

17. No Restraints. As an inducement to the Company to enter into this Agreement,
Employee represents and warrants that he is not a party to any other agreement
or obligation for personal services, and that there exist no impediments or
restraints, contractual or otherwise, on Employee’s powers right or ability to
enter into this Agreement and to perform his duties and obligations hereunder.

18. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer of the Company as may be specifically
authorized by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement is an integration of the parties’
agreement; no agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, except those which are set forth expressly in this Agreement. THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Houston,
Texas in accordance with the rules of the American Arbitration Association then
in effect. If the parties cannot mutually agree on an arbitrator, then the
arbitration shall be conducted by a three arbitrator panel, with each party
selecting one arbitrator and the two arbitrators so selected selecting a third
arbitrator. The findings of the arbitrator(s) shall be final and binding, and
judgment may be entered thereon in any court having jurisdiction. The findings
of the arbitrator(s) shall not be subject to appeal to any court, except as
otherwise provided by applicable law. The arbitrator(s) may, in his or her (or
their) own discretion, award legal fees and costs to the prevailing party.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on January 7, 2013,
effective for all purposes as of the Effective Date.

ENDEAVOUR INTERNATIONAL CORPORATION

      By:
Name:
Title:  
/s/ John B. Connally, III
John B. Connally, III
Chairman, Compensation Committee
and Lead Director

EMPLOYEE:

/s/ William L. Transier
William L. Transier

2